Case 8:20-cv-00358-JLS-ADS Document 75 Filed 08/25/20 Page 1 of 19 Page ID #:1150
                                                                                              JS-6
      ____________________________________________________________________________
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

  Case No. 8:20-cv-00358-JLS-ADS                                       Date: August 25, 2020
  Title: Jeffrey I. Barke et al v. Eric Banks et al.

  Present: Honorable JOSEPHINE L. STATON, UNITED STATES DISTRICT JUDGE

          Melissa Kunig                                                  N/A
          Deputy Clerk                                              Court Reporter

  ATTORNEYS PRESENT FOR PLAINTIFF:                     ATTORNEYS PRESENT FOR DEFENDANT:

           Not Present                                              Not Present

  PROCEEDINGS: (IN CHAMBERS) ORDER (1) GRANTING PERB
               DEFENDANTS’ MOTION TO DISMISS (Doc. 41), (2)
               DENYING AS MOOT PLAINTIFFS’ MOTION FOR
               PRELIMINARY INJUNCTION (Doc. 24), AND (3) DENYING
               AS MOOT PROPOSED INTERVENOR-DEFENDANT
               XAVIER BECERRA’S MOTION FOR LEAVE TO
               INTERVENE (Doc. 53)

         Before the Court are two Motions filed by existing parties to this action:1 (1) a
  Motion to Dismiss filed by the named Defendants, Eric Banks, Erich Shiners, Arthur A.
  Kranz, Lou Pauson, and J. Felix De La Torre,2 to which the Union Defendants3 joined
  (Notice of Joinder, Doc. 52) and (2) a Motion for Preliminary Injunction filed by
  Plaintiffs Jeffrey I. Barke, Ed Sachs, Laura Ferguson, Jim Reardon, Leighton Anderson,
  Phillip Yarbrough, and Roger Dohm (MTD, Doc. 41; MPI, Doc. 24.) Plaintiffs opposed

  1
    There is also a pending Motion for Leave to Intervene as Defendant filed by Xavier Becerra, in
  his official capacity as California Attorney General. (MLI, Doc. 53.) Plaintiffs opposed and
  Becerra replied. (MLI Opp., Doc. 70; MLI Reply, Doc. 71.) For the reasons discussed herein,
  the Motion for Leave to Intervene is DENIED AS MOOT.
  2
    The named Defendants in this action are all individuals sued in their official capacities as
  members of the California Public Employment Relations Board (“PERB”), save for De La Torre,
  who is sued in his official capacity as the general counsel of PERB. (Complaint ¶ 19, Doc. 1.)
  The Court refers to them herein as the “PERB Defendants.”
  3
    The “Union Defendants” are the California Teachers Association, SEIU California State
  Council, California Federation of Teachers, California School Employees Association, and
  California Labor Federation. On May 7, 2020, the Court granted their Motion for Leave to
  Intervene as Defendants in this matter. (Intervention Order, Doc. 51.)
  ______________________________________________________________________________
                                  CIVIL MINUTES – GENERAL                                        1
Case 8:20-cv-00358-JLS-ADS Document 75 Filed 08/25/20 Page 2 of 19 Page ID #:1151



      ____________________________________________________________________________
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

  Case No. 8:20-cv-00358-JLS-ADS                                      Date: August 25, 2020
  Title: Jeffrey I. Barke et al v. Eric Banks et al.
  the Motion to Dismiss, and both the PERB and Union Defendants replied. (MTD Opp.,
  Doc. 60; MTD PERB Reply, Doc. 63; MTD Union Reply, Doc. 62.) Similarly, both sets
  of Defendants opposed the Motion for Preliminary Injunction and Plaintiffs replied.
  (MPI PERB Opp., Doc. 59; MPI Union Opp., Doc. 58; MPI Reply, Doc. 64.) Having
  held a hearing and taken the matter under submission, for the following reasons, the
  Court GRANTS the PERB Defendants’ Motion to Dismiss and accordingly, DENIES AS
  MOOT Plaintiffs’ Motion for Preliminary Injunction.

  I.       BACKGROUND

         California Government Code Section 3550 took effect on January 1, 2018. (MTD
  at 12 (citing S.B. 285, 2017-2018 Leg., Reg. Sess. (Cal. 2017).) In its present form, it
  provides that:

           A public employer shall not deter or discourage public employees or applicants to
           be public employees from becoming or remaining members of an employee
           organization, or from authorizing representation by an employee organization, or
           from authorizing dues or fee deductions to an employee organization. This is
           declaratory of existing law.

  Cal. Gov. Code § 3550 (Effective Jan. 1, 2018, amended June 27, 2018). The PERB
  Defendants explain that Section 3550 was enacted as “part of a broader legislative
  package designed to address the impact of Janus v. American. Federation of State,
  County, & Municipal Employees, Council 31, 138 S. Ct. 2448 (2018), which prohibited
  the collection of agency fees from non-union-members.” (MTD at 12.)
         The Plaintiffs in this action are elected members of representative bodies of
  various California “public employers,” as that term is defined under California
  Government Code Section 3552, including city councils and school boards, among
  others.4 (Compl. ¶¶ 3,10-18, Doc. 1.) They bring this action in order to resolve a First

  4
    Jeffrey I. Barke, M.D. is on the Board of Directors of the Rossmoor Community Service
  District. (Compl. ¶ 12.) Ed Sachs is an elected member of the Mission Viejo City Council. (Id.
  ¶ 13.) Laura Ferguson is a member of the San Clemente City Council. (Id. ¶ 14.) At time of
  ______________________________________________________________________________
                                  CIVIL MINUTES – GENERAL                                     2
Case 8:20-cv-00358-JLS-ADS Document 75 Filed 08/25/20 Page 3 of 19 Page ID #:1152



   ____________________________________________________________________________
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

  Case No. 8:20-cv-00358-JLS-ADS                                      Date: August 25, 2020
  Title: Jeffrey I. Barke et al v. Eric Banks et al.
  Amendment challenge to Section 3550. Plaintiffs allege that while Section 3550 is
  purportedly meant to require “public employers to remain neutral in employee efforts to
  organize for or become members of an employee organization in their workplace,” it fails
  to “enjoin public employers from ‘assisting,’ ‘promoting,’ or ‘encouraging’ unions or
  unionization in the workplace.” (Id. ¶ 25.) They therefore aver that Section 3550’s stated
  purposes are pretextual and that it is “one of series of bills” passed in California in the
  wake of Janus, which imposed “significant new collective bargaining obligations on
  public employers and unprecedented limitations on their ability to communicate directly
  with their employees.” (Id. ¶¶ 23-29.) In brief, Plaintiffs believe that “[w]hether viewed
  alone or as part of a larger set of legislative actions, the effect of Section 3550 is to chill
  the ability of elected representatives to communicate facts and opinions about unions and
  unionization out of fear that their statements may later be deemed to ’discourage’ or
  ‘deter’ unionization.” (Id. ¶ 30.) And that chilling effect is pronounced because “there
  are no defined parameters as to conduct that could ‘deter or discourage’ unionization or
  union membership” and so “elected officials, including Plaintiffs, will choose to avoid
  any discussion even as to purely factual matters, including the impact of Janus on their
  own employees.” (Id. ¶ 31.) As Plaintiffs put it, they have each, at times, “limited
  discussion of issues in public (including during meetings of their boards) that might call
  attention to controversial union positions, opting instead to avoid any discussion of
  subjects related to unions” and are each “legitimately concerned as to the punitive
  ramifications of a hindsight review of statements made as part of discharging their
  official duties.” (Id. ¶¶ 33-34; see also Sachs Decl., Doc. 7; Barke Decl., Doc. 8;
  Ferguson Decl, Doc. 9; Reardon Decl., Doc. 10; Anderson Decl., Doc 11; Yarbrough
  Decl., Doc. 12; Dohm Decl., Doc. 13.)
          Plaintiffs initiated this action on February 21, 2020 and assert a sole claim for
  violation of the First Amendment, as incorporated against California via the Fourteenth


  filing, Jim Reardon was an elected member of the Board of Trustees of the Capistrano Unified
  School District. (Id. ¶ 15.) Leighton Anderson is an elected member of the Whittier Union High
  School District Board of Trustees. (Id. ¶ 16.) Phillip Yarbrough is President of the Rancho
  Santiago Community College District Board of Trustees. (Id. ¶ 17.) Rodger Dohm is an elected
  member of the Ramona Unified School District Board of Education. (Id. ¶ 18.)
  ______________________________________________________________________________
                                 CIVIL MINUTES – GENERAL                                      3
Case 8:20-cv-00358-JLS-ADS Document 75 Filed 08/25/20 Page 4 of 19 Page ID #:1153



   ____________________________________________________________________________
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

  Case No. 8:20-cv-00358-JLS-ADS                                    Date: August 25, 2020
  Title: Jeffrey I. Barke et al v. Eric Banks et al.
  Amendment. (Compl. ¶¶ 39-44.) They primarily seek (1) declaratory judgment that
  Section 3550 is unconstitutional because it is vague, overbroad, and discriminates based
  on content and viewpoint in violation of the First and Fourteenth Amendments and (2) an
  injunction prohibiting the PERB Defendants from enforcing Section 3550. (Prayer For
  Relief, Compl. at 18.) The PERB Defendants—the named Defendants in this action—are
  individuals sued in their official capacities as members of the California Public
  Employment Relations Board (“PERB”) and the general counsel of PERB. (Complaint ¶
  19, Doc. 1.)
          PERB describes itself as “the expert, quasi-judicial agency with exclusive initial
  jurisdiction over California’s major public sector labor relations statutes.” (MTD at 9.) It
  is responsible for administering and enforcing the range of statutes governing collective
  bargaining in California’s public sector workforce. (Id. at 9-10 (referring to eight
  “comprehensive statutes”).) And those responsibilities include enforcement of Section
  3350. See Cal. Gov. Code § 3551(a). Under those statutes, unfair labor practice charges
  may be filed by employees, employee organizations, or employers, and are initially
  investigated by PERB’s Office of the General Counsel. (MTD at 11 (citing Cal. Code
  Regs. tit. 8, §§ 32602(b), 32620).) If the complaint is found to state a prima facie case,
  the case receives a formal hearing and is ruled upon by an administrative law judge. (Id.
  (citing Cal. Code Regs. tit. 8, §§ 32178, 32680, 32215).) Then, if the parties file
  exceptions to the ALJ’s ruling, PERB itself reviews the case and issues a final decision.
  (Id. (citing Cal. Code Regs. tit. 8, §§ 32300, 32320).) Judicial Review of a PERB
  decision may be sought in the California Court of Appeal. (Id. (citing Cal. Gov. Code §§
  3509.5, 3542(b)-(c)).)
          PERB explains that the labor relations statutes it oversees uniformly govern only
  entities that qualify as public employers under California Government Code Section
  3552. (MTD at 11 (citing Cal. Gov. Code §§ 3501(c), 3540.1(k); Cal. Code Regs. tit. 8, §
  32602(b).) PERB itself has previously explicitly held that under one of these acts, the
  Educational Employment Relations Act (“EERA”), the public entity—the school
  district—falls within the definition of “public school employer” or “employer” and that
  “an elected official on the governing body of the District . . . does not.” Santa Maria
  Elementary Educ. Assn. v. Santa Maria-Bonita School District, PERB Order No. Ad-400,

  ______________________________________________________________________________
                           CIVIL MINUTES – GENERAL                            4
Case 8:20-cv-00358-JLS-ADS Document 75 Filed 08/25/20 Page 5 of 19 Page ID #:1154



   ____________________________________________________________________________
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

  Case No. 8:20-cv-00358-JLS-ADS                                       Date: August 25, 2020
  Title: Jeffrey I. Barke et al v. Eric Banks et al.
  at 5-6 (July 9, 2013) (explaining that while the public employer may be liable for the
  conduct of a board member, the board member, where an unfair labor practice charge
  concerns their conduct, is not conferred the status of “public employer”). According to
  PERB, it has adopted regulations which treat violations of Section 3550 as an “unfair
  practice,” meaning that, as with EERA and other statutes, violations are subject to the
  rule that proceedings can be instituted only against the “public employer” and not against
  individual officials. (MTD at 13 (citing Cal. Code. Regs. tit. 8, § 32611(a), 32038,
  32602(a)-(b)).) Nevertheless, Plaintiffs allege that they “have faced and will continue to
  face a credible threat of legal proceedings brought by PERB based on alleged violations
  of Section 3550 whenever they respond to questions or express opinions on subjects
  where the answer may later be deemed to ‘deter or discourage’ unionization.” (Compl. ¶
  36.) They further assert that absent receipt of their requested relief, they will suffer
  “imminent, immediate, and ongoing injury based on the chilling effects of Section 3550
  on their First Amendment rights.” (Id. ¶ 37.)
          Defendants presently seek dismissal of this action under Federal Rule of Civil
  Procedure 12(b)(1), for lack of subject matter jurisdiction. They argue that (1) Plaintiffs
  lack standing to challenge Section 3550 and (2) Plaintiffs’ case is not ripe for
  adjudication by this Court.

  II.     LEGAL STANDARD

          “When a motion is made pursuant to Rule 12(b)(1), the plaintiff has the burden of
  proving that the court has subject matter jurisdiction.” Marino v. Countrywide Fin.
  Corp., 26 F. Supp. 3d 955, 959 (C.D. Cal. 2014) (citing Tosco Corp. v. Cmtys. for a
  Better Env’t, 236 F.3d 495, 499 (9th Cir. 2001)). “Dismissal for lack of subject matter
  jurisdiction is appropriate if the complaint, considered in its entirety, on its face fails to
  allege facts sufficient to establish subject matter jurisdiction.” In re Dynamic Random
  Access Memory (DRAM) Antitrust Litig., 546 F.3d 981, 984-85 (9th Cir. 2008). When
  considering a facial attack by a defendant under a Rule 12(b)(1) motion, the Court
  addresses the motion as “it would a motion to dismiss under Rule 12(b)(6): Accepting the
  plaintiff's allegations as true and drawing all reasonable inferences in the plaintiff's favor,

  ______________________________________________________________________________
                           CIVIL MINUTES – GENERAL                            5
Case 8:20-cv-00358-JLS-ADS Document 75 Filed 08/25/20 Page 6 of 19 Page ID #:1155



      ____________________________________________________________________________
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

  Case No. 8:20-cv-00358-JLS-ADS                                        Date: August 25, 2020
  Title: Jeffrey I. Barke et al v. Eric Banks et al.
  the court determines whether the allegations are sufficient as a legal matter to invoke the
  court's jurisdiction.” Leite v. Crane Co., 749 F.3d 1117, 1121 (9th Cir. 2014).
          Additionally, “it is within the trial court's power to allow or to require the
  plaintiff to supply, by amendment to the complaint or by affidavits, further
  particularized allegations of fact deemed supportive of plaintiff's standing.” Warth v.
  Seldin, 422 U.S. 490, 502 (1975).

  III.    DISCUSSION5

         Dismissal of this matter is required both because (1) Plaintiffs lack standing to
  challenge Section 3550 and (2) their claim is not ripe for judicial review.
         “Ripeness and standing are closely related because they ‘originate from the same
  Article III limitation[]’” on the jurisdiction of federal courts to encompass only cases or
  controversies. Montana Envtl. Info. Ctr. v. Stone-Manning, 766 F.3d 1184, 1188 (9th
  Cir. 2014) (quoting Susan B. Anthony List v. Driehaus, 573 U.S. 149, 157 n.5 (2014)).
  “The constitutional component of the ripeness inquiry is often treated under the rubric of
  standing . . . [and] because the focus of our ripeness inquiry is primarily temporal in
  scope, ripeness can be characterized as standing on a timeline.” Thomas v. Anchorage
  Equal Rights Comm'n, 220 F.3d 1134, 1138 (9th Cir. 2000). Here, Plaintiffs’ case
  presents one of the “many” in which the Ninth Circuit has recognized that “ripeness
  coincides squarely with standing's injury in fact prong.” Montana Evntl., 766 F.3d at
  1189. Thus, in this instance, issues of standing and ripeness present overlapping but
  independently sufficient bases requiring the dismissal of Plaintiffs’ suit.




  5
   The PERB Defendants request that the Court take judicial notice of seven documents connected
  with PERB quasi-judicial proceedings. (RJN, Doc. 42.) The Court GRANTS the RJN. See
  Harris v. County of Orange, 682 F.3d 1126, 1132 (9th Cir. 2012) (explaining that under Federal
  Rule of Evidence 201, a court “may take judicial notice of undisputed matters of public record”).
  ______________________________________________________________________________
                                CIVIL MINUTES – GENERAL                                         6
Case 8:20-cv-00358-JLS-ADS Document 75 Filed 08/25/20 Page 7 of 19 Page ID #:1156



   ____________________________________________________________________________
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

  Case No. 8:20-cv-00358-JLS-ADS                                      Date: August 25, 2020
  Title: Jeffrey I. Barke et al v. Eric Banks et al.
              A. Standing

                      1. Standing in a Pre-Enforcement First Amendment Challenge

         To have Article III standing, a plaintiff must “have (1) suffered an injury in fact,
  (2) that is fairly traceable to the challenged conduct of the defendant, and (3) that is likely
  to be redressed by a favorable judicial decision.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540,
  1547 (2016) (citing Lujan v. Defs. of Wildlife, 504 U.S. 555, 560–61 (1992); Friends of
  the Earth, Inc. v. Laidlaw Envtl. Servs., Inc., 528 U.S. 167, 180–81 (2000)). And to
  establish an injury in fact, a plaintiff must show that she suffered “‘an invasion of a
  legally protected interest’ that is ‘concrete and particularized’ and ‘actual or imminent,
  not conjectural or hypothetical.’” Spokeo, 136 S. Ct. at 1548 (quoting Lujan, 504 U.S. at
  560). “A suit brought by a plaintiff without Article III standing is not a ‘case or
  controversy,’ and an Article III federal court therefore lacks subject matter jurisdiction
  over the suit.” City of Oakland v. Lynch, 798 F.3d 1159, 1163 (9th Cir. 2015) (quoting
  Cetacean Cmty. v. Bush, 386 F.3d 1169, 1174 (9th Cir. 2004)).
         “Constitutional challenges based on the First Amendment present unique
  standing considerations.” Arizona Right to Life Political Action Comm. v. Bayless,
  320 F.3d 1002, 1006 (9th Cir. 2003). “In an effort to avoid the chilling effect of
  sweeping restrictions, the Supreme Court has endorsed what might be called a ‘hold
  your tongue and challenge now’ approach rather than requiring litigants to speak first
  and take their chances with the consequences.” Id. (citing Dombrowski v. Pfister, 380
  U.S. 479, 486 (1965)). In keeping with that approach, First Amendment “plaintiffs
  may establish an injury in fact without first suffering a direct injury from the
  challenged restriction.” Lopez v. Candaele, 630 F.3d 775, 785 (9th Cir. 2010). But
  “[d]espite this ‘relaxed standing analysis’ for pre-enforcement challenges, plaintiffs
  must still show an actual or imminent injury to a legally protected interest.” Id.
  (internal citation omitted) (citing Canatella v. California, 304 F.3d 843, 853 n. 11 (9th
  Cir. 2002; Lujan, 504 U.S. at 560) (emphasizing pre-enforcement plaintiffs must still
  satisfy the Constitution’s “rigid” injury in fact requirement and demonstrate that they
  “suffered an injury or threat of injury that is credible, not ‘imaginary or speculative’”).
  ______________________________________________________________________________
                           CIVIL MINUTES – GENERAL                            7
Case 8:20-cv-00358-JLS-ADS Document 75 Filed 08/25/20 Page 8 of 19 Page ID #:1157



   ____________________________________________________________________________
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

  Case No. 8:20-cv-00358-JLS-ADS                                       Date: August 25, 2020
  Title: Jeffrey I. Barke et al v. Eric Banks et al.
  The Ninth Circuit has conducted “three related inquiries” in determining “whether
  plaintiffs who bring suit prior to violating a statute, so-called ‘pre-enforcement
  plaintiffs,’ have failed to show that they face a credible threat of adverse state action
  sufficient to establish standing.” Id. at 786. Those are:

          First, [] whether pre-enforcement plaintiffs have failed to show a reasonable
          likelihood that the government will enforce the challenged law against them.
          Second, [] whether the plaintiffs have failed to establish, with some degree of
          concrete detail, that they intend to violate the challenged law. [Third,] whether
          the challenged law is inapplicable to the plaintiffs, either by its terms or as
          interpreted by the government. Such inapplicability weighs against both the
          plaintiffs' claims that they intend to violate the law, and also their claims that
          the government intends to enforce the law against them.

  Id.

                      2. Plaintiffs Lack Standing to Challenge of Section 3550

         Plaintiffs’ allegations, accepted as true, fail to establish a sufficient injury in fact
  or credible threat of adverse state action to satisfy the demands of Article III. This failure
  is made clear via the three Lopez inquiries.

                                      a) Inapplicability of Section 3550 to Plaintiffs

          Beginning with the third of the three related Lopez inquiries, which informs the
  first two, it is undisputed that Section 3550, by its own terms, directly applies to “public
  employers” and not their officials, such as Plaintiffs. (See MTD Opp. at 6, 9
  (acknowledging that “only public employers, such as school boards, are subject to
  PERB’s jurisdiction”).) Additionally, PERB has not interpreted Section 3550 in a
  manner contrary to the Section’s plain text. And PERB’s treatment of the other statutory
  public-sector bargaining schemes under its purview, and “unfair practice” charges leveled
  thereunder, in allowing only an entity qualifying as a public employer to be named a
  ______________________________________________________________________________
                           CIVIL MINUTES – GENERAL                            8
Case 8:20-cv-00358-JLS-ADS Document 75 Filed 08/25/20 Page 9 of 19 Page ID #:1158



      ____________________________________________________________________________
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

  Case No. 8:20-cv-00358-JLS-ADS                                          Date: August 25, 2020
  Title: Jeffrey I. Barke et al v. Eric Banks et al.
  respondent in PERB proceedings, is further indication that Section 3550 is inapplicable to
  Plaintiffs. Plaintiffs contend that there is a “concrete possibility” that their speech could
  expose their public employers to liability and that PERB’s remedial orders under Section
  3550 would then apply to enjoin Plaintiffs’ conduct as well. (MTD Opp. at 7.) However,
  that potential outcome does not alter the Article III analysis. Leonard v. Clark, 12 F.3d
  885 (9th Cir. 1993), as amended (Mar. 8, 1994) is very instructive and directly on point.
  In Leonard, a group of Portland, Oregon firefighters, four of whom served in official
  leadership capacities6 in the Portland Fire Fighters Association (the union representing,
  and serving as the exclusive bargaining representative for, the city’s firefighters), brought
  suit alongside the union to challenge as unconstitutional Article V of the labor agreement
  between the union and the city, which governed treatment of certain “legislative issues
  specifically endorsed or sponsored by the Portland Fire Fighters Association.” Id. at 886-
  87. The Ninth Circuit held that the individual plaintiffs lacked standing to challenge
  Article V because “by its plain language [Article V applied] only to the Union and not to
  its individual members,” and thus, they failed to show that Article V “in any way
  inhibit[ed] their freedom to speak as individuals.” Id. at 888. In Leonard, as here, the
  “only chill implicating the First Amendment [] is on the speech of these agents when they
  act under authority from their principal” — there, the firefighters’ union, and here,
  Plaintiffs’ public employers. Id. In both instances, the unavoidable conclusion is that
  “[t]he individual plaintiffs have not alleged the personal actual or threatened injury
  necessary to gain standing in federal court.” Id. at 889.
          Both in their briefing and at the hearing on this matter, Plaintiffs emphasized that
  Section 3550 presents a line-drawing problem; in each instance in which a Plaintiff says
  something that might be construed by PERB as running afoul of the Section, it must be
  determined, on an post hoc basis, whether they were speaking in an official capacity,
  such that their speech would be imputed to the public employer, or in a personal capacity.


  6
    The Leonard plaintiffs included the Portland Fire Fighters Association’s president, its
  secretary-treasurer, a member of its executive board, and a member of its negotiation team.
  Leonard, 12 F.3d at 886. Plaintiffs wrongly characterize Leonard as distinguishable from the
  instant dispute, asserting that it involved just a single “ordinary fire fighter and member of the
  union . . . not serving in any leadership capacity.” (MTD Opp. at 16.)
  ______________________________________________________________________________
                                   CIVIL MINUTES – GENERAL                                           9
Case 8:20-cv-00358-JLS-ADS Document 75 Filed 08/25/20 Page 10 of 19 Page ID #:1159



       ____________________________________________________________________________
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

   Case No. 8:20-cv-00358-JLS-ADS                                          Date: August 25, 2020
   Title: Jeffrey I. Barke et al v. Eric Banks et al.
   But even assuming that in some instances such a line-drawing issue might arise, it is of
   no consequences under the facts of this case. In their Reply brief, the Union Defendants
   accurately conceptualize the reality of this matter; the only appreciable chill is that felt by
   Plaintiffs when speaking as duly authorized agents of their public employers, and when
   Plaintiffs speak in their official capacity, the First Amendment does not apply, see, e.g.,
   Garcetti v. Ceballos, 547 U.S. 410, 421 (2006) (“when public employees make
   statements pursuant to their official duties, the employees are not speaking as citizens for
   First Amendment purposes”), and when Plaintiffs speak in their individual capacity,
   Section 3550 does not apply. (See MTD Union Reply at 4.) Accordingly, for purposes
   of this case it is irrelevant which side of the “line” Plaintiffs are ultimately determined to
   have occupied when making a potentially offending statement. Further, as discussed in
   greater depth below, Plaintiffs have presented no concrete plan to violate Section 3550,
   let alone one in which it would not be clear whether a Plaintiff was speaking in their
   official or individual capacity.7
           In sum, the lack of direct applicability of Section 3550 to Plaintiffs is plain.

                                       b) Likelihood of Enforcement Against Plaintiffs

          In light of both (1) Section 3550’s facial inapplicability to Plaintiffs and (2) the
   undisputed fact that PERB proceedings are instituted only as against public employers
   and not their officials, Plaintiffs have similarly failed to show a reasonable likelihood that
   the government will enforce the challenged law against them. Plaintiffs liken this case to
   Meese v. Keene, 481 U.S. 465 (1987), where an attorney and member of the California
   State Senate brought suit to challenge the Foreign Agents Registration Act of 1938, 22
   U.S.C. Sections 611–621 (“FARA”), because he wished to exhibit certain films regarding
   nuclear war and acid rain which the Department of Justice had classified as “foreign


   7
    At the hearing on this matter, the Court asked that Plaintiffs’ counsel describe, with a degree of
   specificity, conduct that Plaintiffs were engaging in, or planned to engage in, that could result in
   some direct harm to them via PERB’s enforcement of Section 3550. Plaintiffs’ counsel pointed
   only to the non-particularized statements contained in Plaintiffs’ declarations, which are
   discussed below.
   ______________________________________________________________________________
                                   CIVIL MINUTES – GENERAL                                           10
Case 8:20-cv-00358-JLS-ADS Document 75 Filed 08/25/20 Page 11 of 19 Page ID #:1160



       ____________________________________________________________________________
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

   Case No. 8:20-cv-00358-JLS-ADS                                           Date: August 25, 2020
   Title: Jeffrey I. Barke et al v. Eric Banks et al.
   political propaganda.” Meese, 481 U.S. at 467-68. In Meese, the Supreme Court
   emphasized that to demonstrate standing to challenge governmental action as a violation
   of the First Amendment, a plaintiff must “demonstrate ‘a claim of specific present
   objective harm or a threat of specific future harm.’” Id. at 472 (quoting Laird v. Tatum,
   408 U.S. 1, 14 (1972)). The plaintiff’s allegations must rise above a mere allegation that
   government action “deterred him by exercising a chilling effect on the exercise of his
   First Amendment rights.” Id. at 473 (citing Laird, 408 U.S. at 13-14). Keene overcame
   that hurdle by providing detailed and uncontradicted allegations and affidavits, including
   descriptions of opinion polls and the “views of an experienced political analyst,”
   establishing that while FARA did not directly affect the free exercise of his First
   Amendment rights, the labeling of the films as political propaganda meant that if he were
   to exhibit them, he was likely to suffer “substantial” personal, political, and professional
   reputational harm. Id. at 473-74.
          More recently, in Clapper v. Amnesty Int'l USA, 568 U.S. 398, 419-20 (2013), the
   Supreme Court further emphasized that Meese involved both a showing of (1) “‘more
   than a subjective chill’ based on speculation about potential governmental action” and (2)
   a plaintiff “unquestionably regulated by” FARA. Therefore, Meese is of no aid to
   Plaintiffs. Their Complaint includes no allegations of potential reputational harm.8
   Rather, both the Complaint and the submitted declarations are replete with statements
   describing a more ambiguous and “subjective chill” based on Plaintiffs’ “speculation
   about potential governmental action.” (See, e.g., Compl. ¶ 30 (“the effect of Section
   3550 is to chill the ability of elected representatives to communicate facts and opinions
   about unions and unionization out of fear that their statements may later be deemed to
   ‘discourage’ or ‘deter’ unionization”) (emphasis added); Yarbrough Decl. ¶ 5 (“I do not
   know when a hindsight review by the Public Employment Relations Board of my
   statements—even if such statements are purely factual—might determine that such

   8
     For the first time, in their Opposition to the PERB Defendants’ Motion to Dismiss, Plaintiffs
   make a passing, one-sentence reference to potential reputational harm. (MTD Opp. at 15
   (“Plaintiffs’ fears that they may suffer injury to themselves, their careers, and their ability to get
   re-elected if unfair labor practice charges were filed against the public employers that they serve
   are reasonable.”).) Considering their failure to satisfy any of the three Lopez requirements, this
   belated statement cannot save their lawsuit.
   ______________________________________________________________________________
                                    CIVIL MINUTES – GENERAL                                            11
Case 8:20-cv-00358-JLS-ADS Document 75 Filed 08/25/20 Page 12 of 19 Page ID #:1161



       ____________________________________________________________________________
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

   Case No. 8:20-cv-00358-JLS-ADS                                        Date: August 25, 2020
   Title: Jeffrey I. Barke et al v. Eric Banks et al.
   statements ‘deter or discourage’ union membership.”) (emphasis added).) But even more
   critically, it is clear that Section 3550 does not regulate Plaintiffs’ conduct, in any
   personal capacity, let alone do so “unquestionably.” This simply confirms Plaintiffs’
   failure to show that the government is reasonably likely to enforce Section 3550 against
   them, or indeed that any threat to Plaintiffs rises above speculation about potential,
   indirect government action, i.e., remedial action taken solely against the public
   employers. See California Pro-Life Council, Inc. v. Getman, 328 F.3d 1088, 1095 (9th
   Cir. 2003) (explaining that “self-censorship door to standing does not open for every
   plaintiff” because there must be an “actual and well-founded fear that the law will be
   enforced” against her, which is only possible where her “intended speech arguably falls
   within the statute's reach”); Guadalupe Police Officer's Ass'n v. City of Guadalupe, No.
   CV 10-8061 GAF (FFMx), 2011 WL 13217670, at *4 (C.D. Cal. Jan. 25, 2011) (finding
   speculative allegations of a subjective chill insufficient to create standing in the absence
   of allegations that the government (1) had threatened to apply the challenged policy “to
   particular protected speech” or (2) “had actually applied [it] to that protected speech in
   the past”).9

                                       c) Lack of Concrete Plan to Violation Section 3550

          Finally, Plaintiffs have not explained, in concrete detail, that they intend to
   violate Section 3550. The PERB Defendants point out that one cannot concretely
   intend to violate a statute that is inapplicable to the individual or the acts they wish to
   commit. (MTD at 20 (citing Lopez, 630 F.3d at 790).) But even assuming, arguendo,

   9
    The Court notes that the Complaint and Ferguson Declaration include a reference to a cease-
   and-desist letter sent by the San Clemente City Employees Association (“SCCEA”) to the San
   Clemente City Manager regarding an email authored by Plaintiff Ferguson and threatening a
   potential filing of an unfair practice charge with PERB regarding the contents of Ferguson’s
   email. (Compl. ¶ 33; Ferguson Decl. ¶ 14; SCCEA Letter, Ferguson Decl. Ex. A, Doc. 9-1.)
   First, that letter, sent by a union, does not amount to governmental conduct or enforcement of
   Section 3550. Second, due to PERB regulations and procedures, it is not contested that any such
   charge could be brought only against the San Clemente City Council, and not Ferguson
   personally.
   ______________________________________________________________________________
                                     CIVIL MINUTES – GENERAL                                      12
Case 8:20-cv-00358-JLS-ADS Document 75 Filed 08/25/20 Page 13 of 19 Page ID #:1162



    ____________________________________________________________________________
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

   Case No. 8:20-cv-00358-JLS-ADS                                       Date: August 25, 2020
   Title: Jeffrey I. Barke et al v. Eric Banks et al.
   that Plaintiffs were directly subject to enforcement actions and liability under Section
   3550, they fail to lay out their plans to contravene the law with the requisite
   specificity. A plaintiff’s “concrete plan” to violate a challenged law must include
   details “such as ‘when, to whom, where, or under what circumstances.’” Lopez, 630
   F.3d at 787. The plan must not be so vague as to leave the Court to “speculate . . . as
   to the content of the proposed public statements or the circumstances of their
   publication.” Id. (collecting cases demonstrating the degree of detail needed, such as
   a plan to “produce and distribute flyers regarding a specific ballot initiative” or “spend
   over $1000 to defeat a specific California proposition in the November 2000
   election”). But here, Plaintiffs rely on the general propositions that (1) they, “and the
   bodies that they serve on, regularly engage with the public and public sector unions on
   unionization issues, and so Plaintiffs regularly have occasion to speak about unions,
   unionization, or union-related issues, including in town hall meetings, in union
   negotiations, and during political campaigns” and (2) under the specter of Section
   3550, they “have held their tongue, opting to not speak freely and voice certain
   opinions in not only those more formal situations, but also informal conversations
   with their constituents.” (MTD Opp. at 13-14; see, e.g., Compl. ¶¶ 4,5, 30-38; Barke
   Decl. ¶¶ 10-17 (stating that he attends monthly meetings where, in the future, union-
   related issues could arise and he would be unsure of how to address them); Dohm
   Decl. ¶ 16 (same); Reardon Decl. ¶ 19 (same); Sachs Decl. ¶¶ 13-17 (same).)
   Plaintiffs also refer to guidance they or their public employers have received from
   various sources advising that a wide range of communications may be construed as
   deterring or discouraging union participation, (See, e.g., Compl. ¶¶ 31-32, Sachs Decl.
   ¶¶ 13-17; Barke Decl. ¶¶ 10-17), but do not go further and provide the necessary
   details as to the content of their own proposed future public statements or the specific
   circumstances surrounding the statements’ contemplated publication.10 See San Diego

   10
      Several Plaintiffs refer to prior statements, explaining they are uncertain whether those
   statements could be found to violate Section 3550 if made today, thereby subjecting their public
   employer to potential PERB remedial action. (See Anderson Decl. ¶¶ 29-30, 35-36; Dohm Decl.
   ¶¶ 13-14; Reardon Decl. ¶¶ 8-9, 17-18.) The only descriptions provided as to future statements
   ______________________________________________________________________________
                                     CIVIL MINUTES – GENERAL                                     13
Case 8:20-cv-00358-JLS-ADS Document 75 Filed 08/25/20 Page 14 of 19 Page ID #:1163



    ____________________________________________________________________________
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

   Case No. 8:20-cv-00358-JLS-ADS                                         Date: August 25, 2020
   Title: Jeffrey I. Barke et al v. Eric Banks et al.
   Cty. Gun Rights Comm. v. Reno, 98 F.3d 1121, 1126-29 (9th Cir. 1996) (explaining
   that plaintiffs failed to demonstrate an injury in fact or standing where: (1) their
   complaint indicated only, and without any specifics, that “some day” they might
   violate the challenged law; (2) the “acts necessary to make [their] injury—prosecution
   under the challenged statute—materialize [were] almost entirely within plaintiffs' own
   control; (3) there was an “absence of any threat by the government to prosecute
   them;” and (4) they generally failed to present facts demonstrating that that the
   asserted threat of prosecution was in any way credible or immediate); cf. Susan B.
   Anthony List v. Driehaus, 573 U.S. 149, 158-61 (2014) (collecting cases where
   plaintiffs’ pre-enforcement challenges included clear plans to conduct acts likely to
   directly subject the plaintiffs to adverse action under the challenged statutes); id. at
   161-67 (finding injury in fact where advocacy organizations made a pre-enforcement
   challenge to an Ohio law directly regulating certain statements attributable to the
   organizations during political campaigns and, in the presence of other indicators of a
   credible threat of direct enforcement against the organizations, “pleaded specific
   statements they intend[ed] to make in future election cycles”).

          Plaintiffs have not satisfied any of the three interrelated Lopez inquiries. They
   have therefore failed to demonstrate injury in fact and lack Article III standing to
   bring this lawsuit.11

   lack specifics and are far from constituting a sufficiently concrete plan to violate Section 3550.
   (See, e.g., Reardon Decl. ¶¶ 14-16 (explaining that Section 3550 causes him to generally refrain
   from voicing opinions critical of teachers unions’ dues structures); Yarbrough Decl. ¶ 13
   (explaining that he “continue[s] to feel” that the Supreme Court’s decision in Janus v. AFSCME
   Council 31, 138 S. Ct. 2448 (2018) “is a topic that needs to be covered” when he speaks to
   unions).)
   11
      Plaintiffs argue that in holding that they lack standing in this matter, the Court would
   essentially insulate Section 3550 and similar statutes from federal judicial review because under
   well-established precedent, the public employers themselves are creatures of the state and have
   “no privileges or immunities under the federal constitution which [they] may invoke in
   opposition to the will of its creator.” Ysursa v. Pocatello Educ. Ass'n, 555 U.S. 353, 363 (2009);
   MTD Opp. at 17-18. But it is similarly well-established that “‘[t]he assumption that if
   ______________________________________________________________________________
                                    CIVIL MINUTES – GENERAL                                         14
Case 8:20-cv-00358-JLS-ADS Document 75 Filed 08/25/20 Page 15 of 19 Page ID #:1164



    ____________________________________________________________________________
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

   Case No. 8:20-cv-00358-JLS-ADS                                      Date: August 25, 2020
   Title: Jeffrey I. Barke et al v. Eric Banks et al.


               B. Ripeness

           Plaintiffs’ lack of an injury in fact, and consequent lack of Article III standing,
   is an independently sufficient basis for the dismissal of their lawsuit. However, as
   explained above, the issue of ripeness is closely intertwined with standing, and so the
   Court additionally explains why Plaintiffs’ claim is not yet ripe for review.

                       1. Ripeness in a Pre-Enforcement First Amendment Challenge

           “The ripeness doctrine is drawn both from Article III limitations on judicial power
   and from prudential reasons for refusing to exercise jurisdiction.” Nat’l Park Hosp.
   Ass’n v. Dep’t of Interior, 538 U.S. 803, 808 (2003) (internal quotation marks omitted).
   It is “designed to ensure that courts adjudicate live cases or controversies and do not
   ‘issue advisory opinions [or] declare rights in hypothetical cases.’” Bishop Paiute Tribe
   v. Inyo Cty., 863 F.3d 1144, 1153 (9th Cir. 2017). “Like standing, the ripeness doctrine
   has both constitutional and prudential components.” Alaska Right to Life Political Action
   Comm. v. Feldman, 504 F.3d 840, 849 (9th Cir. 2007). “The constitutional component
   focuses on whether there is sufficient injury, and thus is closely tied to the standing
   requirement; the prudential component, on the other hand, focuses on whether there is an
   adequate record upon which to base effective review.” Portman v. Cty. of Santa Clara,
   995 F.2d 898, 902–03 (9th Cir. 1993) (internal citation omitted); Thomas v. Anchorage
   Equal Rights Comm'n, 220 F.3d 1134, 1139 (9th Cir. 2000) (“in ‘measuring whether the
   litigant has asserted an injury that is real and concrete rather than speculative and
   hypothetical, the ripeness inquiry merges almost completely with standing”). “For
   purposes of a pre[-]enforcement challenge . . . , the constitutional ripeness inquiry
   focuses on[:]”

   [plaintiffs] have no standing to sue, no one would have standing, is not a reason to find
   standing.’” Clapper, 568 U.S. at 420 (citing Valley Forge Christian Coll. v. Americans United
   for Separation of Church & State, Inc., 454 U.S. 464, 489 (1982); Schlesinger v. Reservists
   Comm. to Stop the War, 418 U.S. 208, 227 (1974)).
   ______________________________________________________________________________
                                   CIVIL MINUTES – GENERAL                                     15
Case 8:20-cv-00358-JLS-ADS Document 75 Filed 08/25/20 Page 16 of 19 Page ID #:1165



    ____________________________________________________________________________
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

   Case No. 8:20-cv-00358-JLS-ADS                                      Date: August 25, 2020
   Title: Jeffrey I. Barke et al v. Eric Banks et al.


          (1) whether the plaintiffs have articulated a concrete plan to violate the law in
          question, (2) whether the prosecuting authorities have communicated a specific
          warning or threat to initiate proceedings, and (3) the history of past prosecution or
          enforcement under the challenged statute.

   Alaska Right to Life, 504 F.3d at 849.
          “To evaluate the prudential component of ripeness, [courts] weigh two
   considerations: ‘the fitness of the issues for judicial decision and the hardship to the
   parties of withholding court consideration.’” Wolfson v. Brammer, 616 F.3d 1045, 1060
   (9th Cir. 2010) (quoting Abbott Labs. v. Gardner, 387 U.S. 136, 149 (1967), abrogated
   on other grounds by Califano v. Sanders, 430 U.S. 99 (1977)). “Prudential
   considerations of ripeness are discretionary.” Thomas, 220 F.3d at 1142. “A claim is fit
   for decision if the issues raised are primarily legal, do not require further factual
   development, and the challenged action is final.” US W. Commc’ns v. MFS Intelenet,
   Inc., 193 F.3d 1112, 1118 (9th Cir. 1999). “To meet the hardship requirement, a litigant
   must show that withholding review would result in direct and immediate hardship and
   would entail more than possible financial loss.” Id.

                       2. Plaintiffs’ Challenge to Section 3550 is Not Ripe

           Because the standing analysis merges with the constitutional component of the
   pre-enforcement ripeness inquiry, the above discussion of standing need not be repeated
   here. For the same reasons, Plaintiffs are unable to satisfy the three-pronged pre-
   enforcement constitutional ripeness inquiry as set forth in Alaska Right to Life. However,
   the prudential ripeness component presents an additional obstacle.
           First, while “‘pure legal questions that require little factual development are more
   likely to be ripe’”—i.e., whether Section 3550 is unconstitutionally overbroad—to
   provide a record fit for judicial review, “a party bringing a pre[-]enforcement challenge
   must nonetheless present a ‘concrete factual situation ... to delineate the boundaries of
   what conduct the government may or may not regulate without running afoul’ of the
   Constitution.” Alaska Right to Life, 504 F.3d at 849; See Wolfson v. Brammer, 616 F.3d
   ______________________________________________________________________________
                            CIVIL MINUTES – GENERAL                            16
Case 8:20-cv-00358-JLS-ADS Document 75 Filed 08/25/20 Page 17 of 19 Page ID #:1166



    ____________________________________________________________________________
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

   Case No. 8:20-cv-00358-JLS-ADS                                       Date: August 25, 2020
   Title: Jeffrey I. Barke et al v. Eric Banks et al.
   1045, 1058 (9th Cir. 2010) (explaining that even in the First Amendment context, “for a
   claim to be ripe, the plaintiff must [present a concrete factual scenario showing they are]
   subject to a ‘genuine threat of imminent prosecution’”). As explained above, Plaintiffs
   have not done so.
           Alaska Right to Life is informative. There, a political action committee sued to
   challenge the “pledges and promises” and “commits” canons of Alaska's Code of Judicial
   Conduct after state court judges declined to respond to the PAC’s questionnaire seeking
   their stances on political issues such as abortion and assisted suicide. Alaska Right to
   Life, 504 F.3d at 843-44. The Ninth Circuit held that prudential ripeness considerations
   required that the district court decline jurisdiction in part because the factual record left it
   impossible to know if the government would apply the challenged statutory provision in
   the manner plaintiffs alleged would implicate constitutional concerns. Id. at 850-51; see
   also Am.-Arab Anti-Discrimination Comm. v. Thornburgh, 970 F.2d 501, 511 (9th Cir.
   1991) (explaining that “the District Court should not be forced to decide ... constitutional
   questions in a vacuum,” especially where the effect be would that such important and
   difficult questions “would be decided devoid of factual context and before it was clear
   that [the suing parties] were covered by the Act”) (alteration in original) (quoting W.E.B.
   DuBois Clubs of America v. Clark, 389 U.S. 309, 312 (1967)).
           Here, Plaintiffs offer ambiguous descriptions of how they have “held their
   tongues” and the statements they intend to make, while asking the Court to enjoin PERB
   from enforcing a statute that (1) is not directly applicable to Plaintiffs and (2) PERB has
   yet to construe. This is the epitome of a “sketchy record” — one “with many unknown
   facts” and not presently fit for judicial review. See Thomas v. Anchorage Equal Rights
   Comm'n, 220 F.3d 1134, 1142 (9th Cir. 2000) (noting that a first amendment challenge
   resting on unclear “hypothetical situations” is not ripe for review); Alaska Right to Life,
   504 F.3d at 850 (“The fact that Alaska's high court has not yet had an opportunity to
   construe the canons at issue here or to apply them to the speech [at issue] further militates
   in favor of declining jurisdiction.”). As in Alaska Right to Life, the Court is left to guess
   whether California will apply the challenged statutory provision in the manner alleged.
   See also Wolfson, 616 F.3d at 1058-64 (discussing Alaska Right to Life and holding that
   prudential ripeness barred a plaintiff’s claims challenging clauses of a code of judicial

   ______________________________________________________________________________
                            CIVIL MINUTES – GENERAL                            17
Case 8:20-cv-00358-JLS-ADS Document 75 Filed 08/25/20 Page 18 of 19 Page ID #:1167



    ____________________________________________________________________________
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

   Case No. 8:20-cv-00358-JLS-ADS                                          Date: August 25, 2020
   Title: Jeffrey I. Barke et al v. Eric Banks et al.
   conduct insofar as the clauses were not directly applicable to the plaintiff and any
   potential applicability rested “upon contingent future events that may not occur as
   anticipated, or indeed may not occur at all”) (quoting Texas v. United States, 523 U.S.
   296, 300 (1998)).
           As to the second consideration, Plaintiffs have not demonstrated any hardship that
   would result from withholding judicial review. As noted, Section 3550 is not directly
   applicable to Plaintiffs, and they are not subject to enforcement proceedings thereunder.
   See Alaska Right to Life, 504 F.3d at 849-52 (no hardship where the plaintiff was not
   “potentially subject to enforcement” of the challenged code) (explaining that a plaintiff
   does not suffer hardship due to avowed self-censorship where he himself has not “risked
   civil sanction or criminal penalty”); San Diego Cty. Gun Rights Comm. v. Reno, 98 F.3d
   1121, 1132 (9th Cir. 1996) (no hardship where plaintiffs were neither charged under the
   challenged act with any criminal violation, nor faced a credible threat of prosecution);
   Thomas, 220 F.3d at 1134 (same in the “absence of any real or imminent threat of
   enforcement” and conversely explaining that requiring the government to defend a statute
   on a very thin factual record is itself a source of hardship).12
           For these reasons, prudential ripeness considerations further counsel in favor of
   dismissal.

   IV.     CONCLUSION


   12
      The PERB Defendants also convincingly note that Plaintiffs are unable to demonstrate
   hardship because even a “broad declaration that Plaintiffs’ speech cannot be the basis for public
   employer liability under section 3550 would not leave Plaintiffs free to speak uninhibited” as
   they “would still be required to navigate the longstanding restrictions on employer speech that
   ‘interfere[s] with, restrain[s], or coerce[s] employees’ in their exercise of protected rights.”
   (MTD at 29 (citing Cal. Gov. Code §§ 3506.5(a), 3543.5(a)).) The PERB Defendants explain
   that those provisions, which Plaintiffs do not challenge in this matter, predate Section 3550. (Id.)
   Under those statutes and PERB precedent, Plaintiffs would still be prohibited from engaging in
   “advocacy on matters of employee choice such as urging employees to participate or refrain from
   participation in protected conduct, statements that disparage the collective bargaining process
   itself, implied threats, brinkmanship or deliberate exaggerations.” Eric Moberg, Hartnell
   Community College District, PERB Decisions No. 2452, at 25 (Sept. 4, 2015).
   ______________________________________________________________________________
                                     CIVIL MINUTES – GENERAL                                        18
Case 8:20-cv-00358-JLS-ADS Document 75 Filed 08/25/20 Page 19 of 19 Page ID #:1168



    ____________________________________________________________________________
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

   Case No. 8:20-cv-00358-JLS-ADS                                     Date: August 25, 2020
   Title: Jeffrey I. Barke et al v. Eric Banks et al.
          For the foregoing reasons, the Court GRANTS Defendants’ Motion to Dismiss.
   As Plaintiffs’ Complaint fails in large part due to the inapplicability of Section 3550 to
   Plaintiffs, and the Article III issues that flow therefrom, amendment would be futile.
   Therefore, the Court declines to grant Plaintiffs leave to amend.
          Accordingly, Plaintiffs’ Motion for Preliminary Injunction and Xavier Becerra’s
   Motion for Leave to Intervene are each DENIED AS MOOT.

                                                             Initials of Preparer: mku




   ______________________________________________________________________________
                            CIVIL MINUTES – GENERAL                            19
